DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 02/04/2022.
Claims 1-7, 9-13 and 40-41 are pending in the application. Claims 40-41 are currently amended. Claim 1-7 and 9-13 are previously presented. Claims 8 and 14-39 remain cancelled. Claims 1-7, 9-13 and 40-41 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hu US Patent Application Publication No. 2012/0172195 (hereinafter "Hu"), Munson US Patent No. 5,597,600 (hereinafter "Munson"), Picksley, “Characteristics of Filter-Aids”, J. Inst. Brew., 1989, 95, pages 169-179 (hereinafter “Picksley”) and Reed, “The Determination of the “True” Filtration Characteristics of Diatomaceous Earth”, Journal of the American Society of Brewing Chemists, 1986, 45(2), pages 48-53 (hereinafter “Reed”). 
Regarding claims 1, 3, 6-7 and 40-41, Hu teaches a filterable composite adsorbent, which is interpreted to read on a composite filter aid as recited in claim 1 ([0036]). The filter aid comprises a silicate substrate (e.g., filtration component) comprising, inter alia, diatomite as recited in claim 3, or perlite or rice hull ash as recited in claim 6 ([0036]; [0047]).  An adsorbent component such as magnesium silicate is in-situ precipitated on the surface of the silicate substrate (e.g., filtration component) as recited in claim 1 (0036]; [0043]). Hu further teaches that in-situ precipitation of the adsorbent component such as magnesium silicate has enabled the filter aid material to adsorb a greater amount of particles and/or constituent from a fluid than was previously possible ([0021]).
Hu is silent regarding the molar ratio of SiO2: MgO of the magnesium silicate as recited in claim 1, and the molar ratios of SiO2: MgO in the filter aid as recited in claims 1 and 7. 
Munson teaches a composition for treating oil and fat with a filter aid comprising magnesium silicate (column 2, line 64-66), in which the molar ratio of SiO2: MgO of the magnesium silicate is from 1.8:1 to 4:1 (column 3, line 3-34). Munson further teaches 2: MgO ratio is suitable as a filter aid material in food processing applications (column 2, line 64-67; column 3, line 1-34).
Both Hu and Munson are directed to filter aid related products. It would be obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a magnesium silicate with the molar ratio of SiO2: MgO from 1.8:1 to 4.0:1 as disclosed by Munson because Munson teaches that the such a magnesium silicate is suitable as filter aid material in food processing applications. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
The molar ratio of the SiO2: MgO as taught by Munson falls within that recited in claim 1. 
Given that the silicate substrate as disclosed by Hu is diatomite, perlite or ice hull ash ([0036]; [0047]) the major component of which being SiO2, the amount of silicate substrate (e.g., filtration component) comprise from greater than 0 to about 100% by weight of the filter aid ([0064]), and that the amount of SiO2 in the filter aid is the sum of SiO2 in the silicate substrate and SiO2 in the magnesium silicate, the inclusion of the magnesium silicate with the molar ratio of SiO2: MgO 1.8:1 to 4.0:1 as taught by Munson in Hu’s filter aid would have resulted in a filter aid with mole ratio of SiO2:MgO overlapping within the ranges recited in claims 1 and 7, for example, a filter aid that comprises 70% perlite and 30% magnesium silicate with a ratio SiO2: MgO being 4.0:1 will have a SiO2: MgO ratio of more than 10:1 (the mass ratio of SiO2/ MgO in the magnesium silicate is (4x60)/(1x40)= 6/1; molar SiO2/ MgO of the filter aid = ((70% x (70%)/60 + (30%x 6/7)/60))/((30% x1/7)/40) = 12~13; perlite is known to comprise 70%-prima facie case of obviousness exists. (MPEP 2144.05 I).
Hu includes an embodiment teaching that the d50 of the filter aid is 19-39 microns ([0093]), which is smaller than those recited in claims 1 and 40-41. However, Hu teaches that the d50 could be varied through subjecting the filter aid to pulverization ([0093]). It is of note that d50 of a filter aid reflects the particle size distribution of the filter aid.
Picksley teaches that particle size distribution of the filter materials such as diatomite and perlite affects the permeability and voidage of a filter aid (Abstract; page 169, left column, bottom para.; right column, bottom para.; page 174,  left column, 2nd para. and 3rd para.).
Reed teaches that permeability of a filter aid is a function of the particle size distribution of the filter material such as diatomite (page 48, right column, 2nd para. and 4th para.).
Hu, Picksley and Reed are all directed to filter aids comprising silica materials. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the particle size distribution through pulverization such that the filter aid have optimal permeability and/or voidage for an application. As such, the d50 amounts as recited in claims 1 and 40-41 are merely obvious variants of the prior art.
Therefore, Hu in view of Munson renders obvious claims 1, 3, 6-7 and 40-41
Regarding claim 2
Regarding claim 4, Munson teaches that amorphous synthetic magnesium silicate is suitable for being used as the filter aid component (column 3, line 11-12; column 2, line 64-66). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hu by incorporating amorphous synthetic magnesium silicate in the filter aid because Munson has established that amorphous synthetic magnesium silicate is an art-recognized substance suitable for being used in a filter aid. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (MPEP 2144.07).
Regarding claim 5, Hu teaches that the amount of silicate substrate (e.g., filtration component) comprises from greater than 0 to about 100% by weight of the filter aid (e.g., filterable composite adsorbent) ([0064]; [0067]). Given that the filter aid comprises silicate substrate and magnesium silicate precipitated on the silicate substrate, the proportion of the magnesium silicate reasonably overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 9, Hu teaches that the composite filter aid (e.g., filterable composite adsorbent) has a permeability in a range from about 1 md to 106 md (e. g, 0.001-1000 Da, [0026]), which overlaps with the range recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 10, Hu teaches that the silicate substrate (e.g., filtration component) has a BET surface area of 1-100 m2/g ([0013]; [0046]) and the adsorbent 2/g ([0039]). The BET surface area of the filter aid is therefore in the range of 1-510 m2/g. This range overlaps with that recited in claim 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Munson, Picksley and Reed as applied to claim 1 above, and in further view of Kitahata US Patent Applicant Publication No. 2007/0166438 (hereinafter referred to as Kitahata).
Regarding claims 11-13, Hu in view of Munson, Picksley and Reed teaches what has been recited above but is silent regarding the pore volume/pore size of the filter aid and the median pore diameter of the magnesium silicate that is the component of the filter aid. 
Kitahata teaches that silica used in a filter aid usually has a pore volume of 0.2-0.8 ml/g or 0.1 to 3 cm3/g, and a pore size varying from 5 to 50 nm ([0013-0014]; [0074]). Kitahata further recognizes that pore volume and pore size of the filter aid components are result effective variables because they affect the adsorbability of the filter aid ([0013]). 
Both Hu and Kitahata are directed to filter aid products that comprise silica. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the pore volume and pore size of the filter aid components of Hu such that the filter aid could achieve optimal adsorption. As such, .

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 6-7 of the Remarks that Hu provides no disclosure on a d50 ranging from 60-120 microns, and that the office has provides no reasoning to modify the d50 of 19-39 microns as disclosed by Hu to arrive at the claimed d50 value.
Applicant’s arguments are considered but found unpersuasive because:
The rejection of the limitation about d50 is over Hu in view of Picksley and Reed, not Hu alone. Applicant’s argument is piecemeal.  Regarding the rationale to modify Hu, as recited in the office action mailed 10/18/2021, although Hu teaches a smaller d50 than the range as claimed, Hu clearly teaches how d50 could be varied; further, Picksley and Reed as cited teach that particle size distribution (note that d50 measures particle size distribution) of the filter materials affects the permeability and/or voidage, which are known to be important characteristics of a filter aid. Therefore, it would have been obvious to one of ordinary skill in the art to have optimized the particle size distribution through pulverization as taught by Hu such that the filter aid have optimal permeability and/or voidage for an application. As such, the d50 amounts as claimed are merely obvious variants of the prior art. Unfortunately, applicant has failed to show the criticality associated with the d50 ranged as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        

/Nikki H. Dees/Primary Examiner, Art Unit 1791